IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


NATIONSTAR MORTGAGE, LLC,              : No. 884 MAL 2014
                                       :
                  Respondent           : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
                                       :
           v.                          :
                                       :
                                       :
THOMAS MASUCCI,                        :
                                       :
                  Petitioner           :


                                    ORDER


PER CURIAM

     AND NOW, this 2nd day of April, 2015, the Petition for Allowance of Appeal is

DENIED.